Case: 09-40811     Document: 00511156289          Page: 1    Date Filed: 06/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 28, 2010
                                     No. 09-40811
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RICHARD BALLARD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 9:08-CR-34-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Richard Ballard appeals his conditional guilty plea conviction for
possession with intent to distribute more than 100 kilograms of marijuana in
violation of 21 U.S.C. § 841(a)(1), arguing that the district court erred by denying
his motion to suppress the marijuana that was found during a traffic stop in the
travel trailer that he was towing. The district court found that the warrantless
search of the travel trailer was lawful because it fell within the automobile
exception; that there was probable cause to search the trailer based on the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40811    Document: 00511156289 Page: 2             Date Filed: 06/28/2010
                                 No. 09-40811

totality of the circumstances; and that the inevitable discovery rule also
supported the search of the trailer.
      “The standard of review for a motion to suppress based on live testimony
at a suppression hearing is to accept the trial court’s factual findings unless
clearly erroneous or influenced by an incorrect view of the law.” United States
v. Outlaw, 319 F.3d 701, 704 (5th Cir. 2003) (internal quotation marks and
citation omitted).   Whether those facts establish probable cause is a legal
question that we review de novo. United States v. Hearn, 563 F.3d 95, 103 (5th
Cir. 2009) (citing United States v. Muniz-Melchor, 894 F.2d 1403, 1439 n.9 (5th
Cir. 1990)). We review the evidence in the light most favorable to the prevailing
party. United States v. Mendez, 431 F.3d 420, 425 (5th Cir. 2005).
      “Probable cause to search an automobile exists where trustworthy facts
and circumstances within the officer’s personal knowledge would cause a
reasonably prudent man to believe that the vehicle contains contraband.”
United States v. Castelo, 415 F.3d 407, 412 (5th Cir. 2005) (internal quotation
marks and citation omitted). “Probable cause is determined by examining the
totality of the circumstances.” United States v. Fields, 456 F.3d 519, 523 (5th
Cir. 2006). “A police officer may draw inferences based on his own experience
in deciding whether probable cause exists, including inferences that might well
elude an untrained person.” United States v. Banuelos-Romero, 597 F.3d 763,
768 (5th Cir. 2010) (citation omitted).
      Ballard does not argue that the travel trailer, by virtue of being a travel
trailer, is not subject to the automobile exception. Rather, he argues that the
district court erred in concluding that the search of the trailer was justified by
probable cause or by the inevitable discovery rule.
      The   automobile    exception    to       the   Fourth   Amendment’s     warrant
requirement “allows police to search a vehicle if they have probable cause to
believe that the vehicle contains contraband.” Fields, 456 F.3d at 523. Law
enforcement may conduct a warrantless search of an automobile if “(1) the officer

                                            2
   Case: 09-40811    Document: 00511156289 Page: 3         Date Filed: 06/28/2010
                                 No. 09-40811

conducting the search had probable cause to believe that the vehicle in question
contain[ed] property that the government may properly seize; and (2) exigent
circumstances justified the search.” Castelo, 415 F.3d at 412 (internal quotation
marks and citation omitted). In a vehicle stop on a highway, the requisite
exigency is clearly met. Id.; see also United States v. Ervin, 907 F.2d 1534, 1537
(5th Cir. 1990) (upholding warrantless search of travel trailer under automobile
exception).
      The record reflects that although the law enforcement officer found a small
amount of marijuana in the lawful search of Ballard’s truck based on the odor
of marijuana coming from the truck, the officer did not base his decision to
search the trailer solely on the marijuana he detected in the truck. Rather, his
decision was based on the totality of the circumstances, including Ballard’s
curious travel plans to “hang out” for one night in St. Louis in the travel trailer,
which he rented for four days for over $800; Ballard’s possession of a track phone
and multiple cell phone chargers; the fact that the registration of the vehicle
indicated that an apportioned license plate should have been displayed on the
vehicle but was not displayed; the fact that the truck was registered to a third
party and not to Ballard, as Ballard had initially claimed; the presence of a
single key in the ignition; the fact that Ballard had dress clothes hanging in the
truck but had no dress shoes to wear with the clothes; and Ballard’s defensive
posture during the traffic stop.
      The officer testified that based on his training and experience, these
observations as a whole were sufficient to create probable cause to suspect that
Ballard was transporting drugs. He noted, for example, that drug traffickers
often have prepaid phones, similar to Ballard’s track phone, to avoid detection,
and they often use trailers or recreational vehicles to transport drugs. He also
noted that drug traffickers will attempt to appear like businessmen and have
been known to display business attire in their vehicle to avoid suspicion of



                                         3
   Case: 09-40811   Document: 00511156289 Page: 4        Date Filed: 06/28/2010
                                No. 09-40811

criminal activity. He further noted that Ballard’s failure to display the proper
license indicated that Ballard was attempting to hide criminal conduct.
      The officer permissibly drew inferences based on his own experiences and
in light of the totality of the circumstances in determining whether there was
probable cause to search the trailer. See Fields, 456 F.3d at 523; Banuelos-
Romero, 597 F.3d at 768 (citation omitted); see also Muniz-Melchor, 894 F.2d at
1438 (noting that a “[a] succession of otherwise innocent circumstances or events
. . . may constitute probable cause when viewed as a whole”).
      In light of the circumstances, taken together, and viewing the evidence in
the light most favorable to the Government, see Mendez, 431 F.3d at 425, we
conclude that there existed probable cause to search the travel trailer and thus,
the search of the trailer was not unconstitutional. Because the search of the
trailer was supported by probable cause, we do not consider whether the search
was valid based on the inevitable discovery doctrine, as the district court
alternatively found. See United States v. Waldrop, 404 F.3d 365, 368 (5th Cir.
2005).
      The judgment of the district court is AFFIRMED.




                                       4